DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 09/23/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-12, 14-17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,607,432 B2 to Schaake.

A) As per Claims 1, 7, 11, 15 & 18, Schaake teaches an air conditioning system for a vehicle, comprising at least one ventilating tube through which air is flowable in an air flow direction, the at least one ventilating tube including a body through which air is flowable in an air flow directions (Schaake: best shown in Figure 5a);
a sound attenuating mechanism for attenuating airborne noise(Schaake: Figure 5a-5b, Items 110 & 120), wherein: 
the sound attenuating mechanism is a wavelength resonator including a plurality of resonance chambers and a plurality of openings (Schaake: Figure 5a-5b, Items 110 & 120); and 
wherein each of the plurality of openings is disposed on a side of an associated resonance chamber of the plurality of resonance chambers and opens the associated resonance chamber into the body transversely to the air flow direction (Schaake: Figure 5a-5b, Items 110 & 120).

B) As per Claim 4, Schaake teaches that the at least one resonance chamber is cube-shaped and the opening is structured as an open side surface of the cube-shaped resonance chamber (Schaake: Figure 5a-5b, Items 110 & 120).

C) As per Claims 5 & 12, Schaake teaches that the at least one resonance chamber includes a chamber section disposed adjacent to the opening, and wherein a cross section in the air flow direction of the chamber section corresponds to a cross section in the air flow direction of the opening (Schaake: Figure 5a-5b, Items 110 & 120, opening is same size as hole).

D) As per Claims 6 & 14, Schaake teaches that the wavelength resonator is integrally coupled to a wall of the at least one ventilating tube (Schaake: Figure 5a-5b, Items 110 & 120, integrally attached).

E) As per Claims 8 & 16, Schaake teaches that the opening of each of the plurality of resonance chambers collectively define a joint opening area (Schaake: Figure 5a-5b, Items 110 & 120, all areas combine).

F) As per Claims 9 & 20, Schaake teaches that the plurality of openings are aligned with one another and collectively define a joint opening area facing transversely to the air flow direction; and 
the joint opening area transitions in the air flow direction into an adjacent wall of the body in a flush manner (Schaake: Figure 5a-5b, Items 110 & 120; all areas combine for joint area that is all flush to duct wall).

G) As per Claims 10 & 17, Schaake teaches that at least one of the plurality of resonance chambers has at least one of: 
a shape differing from a shape of another one of the plurality of resonance chambers; 
a volume differing from a volume of another one of the plurality of resonance chambers; 
a depth differing from a depth of another one of the plurality of resonance chambers; and 
an opening cross section differing from an opening cross section of another one of the plurality of resonance chambers (Schaake: Figure 5a-5b, Items 110 & 120).


Claim(s) 1-3, 11, 13 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,450,289 B1 to Field.

A) As per Claims 1, 11 & 18, Field teaches an air conditioning system, comprising at least one ventilating tube through which air is flowable in an air flow direction, the at least one ventilating tube including a body through which air is flowable in an air flow directions (Field: Figure 1 & 12, with Figure 12 showing duct passage having Item 100 attached)
a sound attenuating mechanism (Field: Figure 1 & 12, Item 100) for attenuating airborne noise, wherein: 
the sound attenuating mechanism is a wavelength resonator including a plurality of resonance chambers and a plurality of openings (Field: Best shown in Figure 3); and 
wherein each of the plurality of openings is disposed on a side of an associated resonance chamber of the plurality of resonance chambers and opens the associated resonance chamber into the body transversely to the air flow direction (Field: best shown in Figure 12).

B) As per Claim 2, Field teaches that the wavelength resonator is a λ/4 resonator (Field: Abstract).

C) As per Claim 3, Field teaches that at least one resonance chamber of the wavelength resonator is a λ/4 resonator (Field: Abstract).

D) As per Claim 13, Field teaches that the wavelength resonator is structured as a separate insert and is arranged in a receiving opening disposed in a wall of the at least one ventilating tube (Field: Figure 12, Item 100 is insert).

E) As per Claim 19, Field teaches that the plurality of openings are aligned with one another and collectively define a joint opening area facing transversely to the air flow direction; and the joint opening area transitions in the air flow direction into an adjacent wall of the body in a flush manner (Field: best shown in Figure 12, all openings are joint area flush with duct passage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 6,116,375 to Lorch, drawn to a resonator
B) US Patent Number 8,342,922 B2 to Deneau, drawn to a noise reducer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762